Citation Nr: 1134724	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-34 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left foot disability, to include as secondary to a right foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to December 2005, to include combat service in the Southwest Asia Theatre of Operations.  Among other awards and decorations, the Veteran received the Combat Medic Badge and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

Pursuant to a request in his substantive appeal, the Veteran was scheduled to appear at a hearing before the Board, sitting at the RO, in June 2011.  However, despite having been notified of the date, time, and location of that hearing, the Veteran failed to appear and has not since offered evidence of good cause for his failure to appear.  No other request for a hearing remains pending.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran indicates that he sustained a left foot injury while on active duty.  He alleges that chronic disability of his left foot resulted from that inservice injury, and in March 2011, he amended his claim, alleging that his service-connected right foot disorder either caused or aggravated his claimed left foot disorder.  

To date, no development or adjudication of the claim for service connection on a secondary basis has been undertaken.  Regarding the claim for direct incurrence, service treatment records reflect that medical treatment was provided for complaints of left foot pain in June 2002, with X-ray and bone scan tests showing mild cortical thickening at the medial aspect of the third metatarsal and a stress fracture of the first and second cuneiform bones of the left foot, with a stress reaction in the other tarsal bones and distal tibial stress reactions.  Additional medical treatment was received in December 2004, when the Veteran indicated that his prior difficulties had involved the right foot.  There was a diagnosis of a right foot sprain and possible recurrence of a cuneiform stress fracture with resulting tendonitis.  Examination in October 2005 with respect to the right foot disclosed flattening of the arch that was equal bilaterally and yielded an assessment of pes planus.  

Following service separation, the Veteran filed his original claim for service connection for a right foot disorder in February 2006 and in the course of the development of that claim, he was afforded a VA medical examination without the benefit of review of his VA claims folder in September 2006, at which time he complained of an inservice injury to both feet.  Some clinical evaluation of the left foot was undertaken, without entry of a pertinent diagnosis.  

Further clarification was obtained from the Veteran in November 2009 that he was also claiming service connection for a left foot disorder, followed by a VA examination in September 2010 showing mild pes planus, increased warmth, tenderness, and some pain on motion, with X-rays of the right foot showing no interval change.  The only diagnoses pertaining to the left foot were of mild pes planus and a history of gout, and the VA examiner found that there had been no evidence of any recurrence of stress fractures and that any left foot disorder, to include pes planus, was less likely than not caused or a residual of any inservice complaint of stress fracture.  

In sum, the record does not contain any postservice X-ray report relating to the left foot.  Further clarification of any inservice showing of pes planus of the left foot and its correlation, if any, to the diagnosis of mild left foot pes planus in 2010 is necessary, in addition to a medical opinion as to causation or aggravation of any existing left foot disorder by service-connected right foot disability.  

Accordingly, this matter is REMANDED for the following actions:

1.  Undertake any further actions that may be necessary to comply with the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including notice to the Veteran of what information and evidence are still needed to substantiate his original claim for direct and secondary service connection for a left foot disorder, to include residuals of injury.  Notify the Veteran of the amendment to 38 C.F.R. § 3.310, effective October 10, 2006, which added language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 71 Fed. Reg. 52744 (2006).  Remind the Veteran that VA will assist him in obtaining service treatment records or records of treatment from private medical professionals, or other evidence, provided that he furnishes sufficient, identifying information and written authorization.  

2.  Obtain any and all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder.  

3.  Thereafter, afford the Veteran a VA orthopedic examination in order to ascertain the nature and etiology of any current left foot disability, to include its claimed relationship to service-connected residuals of a right foot tarsal fracture.  The claims folder should be made available to and reviewed by the examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  The examination should entail the taking of a complete medical history, as well as the conduct of a clinical evaluation and all diagnostic studies, including X-rays and bone scan, deemed warranted by the examiner.  All pertinent diagnoses pertaining to the left foot, including pes planus if shown, should be fully set forth.

The VA examiner is requested to address the following questions, providing a rationale for each opinion offered:

a)  Is it at least as likely as not (50 percent or greater probability) that any left foot disorder now present originated in service or otherwise attributable to military service? 

b)  Is it at least as likely as not (50 percent or greater probability) that any arthritis of the Veteran's left foot disorder now present was manifested during the one-year period immediately following his service separation in December 2005, and, if so, how?

c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's musculoskeletal complaints involving his left foot are attributable to an undiagnosed illness of Gulf War origin?  

d)  If and only if the VA examiner determines that a left foot disorder is now present, then provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left foot disorder of the Veteran now present was caused or aggravated by his service-connected residuals of a tarsal fracture of the right foot?

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

4.  Lastly, adjudicate the issue of the Veteran's entitlement to service connection for left foot disorder on a direct and secondary basis, based on all the pertinent evidence of record and all governing law and regulations, including, as applicable, the change to 38 C.F.R. § 3.310 effectuated as of October 2006, see 71 Fed. Reg. 52,744 (2006).  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

No action is required by the veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


